Title: To James Madison from Richard Sprigg Jr., 23 May 1804 (Abstract)
From: Sprigg, Richard, Jr.
To: Madison, James


23 May 1804, Annapolis. “You will owe the trouble of this Letter to my willingness to do justice the Character and professional Skill of Mr. John Bowie Duckett, who wishing for Employment, is pleased to think that my knowledge of him in private Life and at the Bar may aid his pursuits.
“He informs me he is authorized by Mr. Mason to say that the Office of Attorney for the District of Columbia will soon be vacant & in that Event Mr. Duckett is anxious to obtain it.
“Mr. Duckett’s Connections are respectable in the County in which I reside—his Character is fair and unimpeached & his political opinions have been uniformly from his entrance on Life those to which the present Administration has given Dignity and Lustre—I have seen Mr. Duckett acting as Deputy Atty Genl. for the State in one of the county Courts in which I sat as a Judge and he seemed to me to discharge the duties of that Office with diligence legal knowledge and Ability which are seldom found united in such Situations in our State.
“In the above I have said no more than his Character & Truth wd. extort from an Enemy; to indulge my regard for him in a more particular detail would be to trespass too much on your time so much and so valuably employed already.”
